                          I   i "   1




  OR\G\NAL                              ( { ·. \l.SC...


                                                                            FILED IN THE
KENJI M. PRICE # 10523                                              UNITED STATES DISTRICT COURT
United States Attorney                                                  DISTRICT OF HAWAII
District of Hawaii
                                                                           JUL 0 2 2019
                                                                    at2_01clock and15 min._f_M
DARREN W.K. CHING #6903                                                 SUE BEITIA, CLERK
Assistant U.S. Attorney                                                                     LJ
Room 6-100, PJKK Federal Building
300 Ala Moana Blvd. , Box 50183
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
E-mail: darren.ching@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAU

 UNITED STATES OF AMERICA,                                ) Mag. No. 19-00622 KSC
                                                          )
                    Plaintiff,                            ) CRIMINAL COMPLAINT;
                                                          ) AFFIDAVIT IN SUPPORT OF
              v.                                          ) CRIMINAL COMPLAINT
                                                          )
 MIGUEL GUZMAN VAZQUEZ,                                   )
                                                          )
                    Defendant.                            )
                                                          )

                                    CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the fo llowing is true

and correct to the best of my knowledge and belief.
                            Reentry of Removed Alien
                                (18 U.S.C. 1326)

       On or about May 24, 2019, within the District of Hawaii, Miguel GUZMAN
VAZQUEZ, the defendant, an alien, was found in the United States after having
been removed therefrom on or about June 8, 2003, at or near San Ysidro,
California, and not having obtained the consent of the Attorney General of the
United States or his successor, the Secretary for Homeland Security (Title 6, United
States Code, Sections 202(3), (4), and 557) for re-application by the defendant for
admission into the United States.

      All in violation of Title 8, United States Code, Section 1326(a).

      I further state that I am a Special Agent of the Department of Homeland
Security, Homeland Security Investigations (HSI), and that this Complaint is based
upon the facts set forth in the following affidavit, which is attached hereto and
made part of this Complaint by reference.



                                       Deon . Mato, Special Agent
                                       Homeland Security Investigations


Subscribed to and sworn before me on
July 2, 2019, at Hon lu, Hawaii.


WES REBER PORT
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF HAWAII




                                         2
      AGENT'S AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Deona R. Mato, after being duly sworn, deposes and states as follows:

1.     I am a "law enforcement officer of the United States" within the meaning of
Title 18, United States Code, Section 2510(7), who is empowered by law to
conduct investigations, and make arrests.

2.     I am a Special Agent with the Department of Homeland Security,
Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI), currently assigned to the Special Agent in Charge (SAC), Honolulu Office. I
have been employed as a Special Agent since 2002. I am currently assigned to the
National Security Group which is responsible for investigating vulnerabilities in the
nation's border, infrastructure, and economic and transportation systems. In the
course of my duties, I have investigated, apprehended, and prepared for prosecution
cases against persons who have illegally entered the United States which are
criminal violations set forth in the Immigration and Nationality Act.

3.     The information contained in this affidavit was derived from ( 1) personal
investigative knowledge; (2) information related to me by other law enforcement
officers associated with this investigation; and (3) from witnesses with personal
knowledge of the events they have told me; (4) and from information obtained from
official records and alien file A## ### 689. This affidavit summarizes this
information but does not attempt to provide every factual detail discovered during
this investigation. The information set forth herein is to establish that probable
cause exists to arrest Miguel GUZMAN VAZQUEZ, a.k.a. Miguel GUZMAN
(hereinafter GUZMAN VAZQUEZ), for violation of Title 8, United States Code,
Section 1326(a).

4.     On May 28, 2019, Immigration and Customs Enforcement {ICE),
Enforcement Removal Operations (ERO) Honolulu Officers, administratively
arrested GUZMAN VAZQUEZ at Kailua-Kona, Hawaii for being present in the
United States without authorization. GUZMAN VAZQUEZ came to the attention
of ERO Officers after being arrested by Hawaii Police Department Officers for
promoting a dangerous drug in the first degree on May 24, 2019. A Detainer was
placed on GUZMAN VAZQUEZ with the Hawaii Police Department. Record
checks indicated GUZMAN VAZQUEZ was subject to removal proceedings due to
a previous expedited removal in San Ysidro, California. On May 28, 2019,
GUZMAN VAZQUEZ was transported to Honolulu to begin his administrative
removal proceedings.

5.     On May 30, 2019, ERO Honolulu Officers transported GUZMAN
VAZQUEZ from the Federal Detention Center to the ERO Honolulu Office where
HSI Honolulu Special Agents met with GUZMAN VAZQUEZ and asked him if he
was willing to provide a Sworn Statement. GUZMAN VAZQUEZ stated that he
would answer the agents' questions and preferred to conduct the interview in
English. Before the agents asked GUZMAN VAZQUEZ any questions, they read
GUZMAN VAZQUEZ his Miranda rights. GUZMAN VAZQUEZ was given the
option of reading an English or Spanish rights form. GUZMAN VAZQUEZ chose
the English form. GUZMAN VAZQUEZ waived his rights by putting initials next
to each sentence and agreed to answer the questions posed by the agents without an
attorney present. The following information is a summary of a video-recorded
statement given by GUZMAN VAZQUEZ in which he admitted:

   • He was a citizen of Mexico.
   • He was born in Jalisco, Mexico on July XX, 1977.
   •   On June 7, 2003, he was administratively arrested at the border near Tijuana,
       Mexico following an attempt to enter the United States in a vehicle.
   •   On June 8, 2003, he left the United States and crossed the border on foot
       back to Tijuana, Mexico at or near San Ysidro, California.
   • He last entered the United States in June 2003 days after being removed and
     has been in the United Stated ever since.


                                Immigration History

6.    A review of GUZMAN VAZQUEZ'S alien file number A## ### 689
revealed that GUZMAN VAZQUEZ is a male citizen and national of Mexico born
in 1977.

7.    On or around May 29, 2003, GUZMAN VAZQUEZ was arrested by ERO
Officers at the Denver Contract Detention Center in Colorado for being present in
the United States without admission. GUZMAN VAZQUEZ was turned over to
ERO subsequent to a conviction for driving under the influence in Moab, Utah.
GUZMAN VAZQUEZ was allowed to voluntarily return to Mexico.
                                          2
8.     On or around June 7, 2003, GUZMAN VAZQUEZ applied for admission
into the United States from Mexico at the San Ysidro Port of Entry, San Ysidro,
California and presented a Border Crossing Card/Laser Visa that did not belong to
him. GUZMAN VAZQUEZ admitted that he did not have legal entry documents
allowing him to enter or live in the United States. GUZMAN VAZQUEZ was
administratively arrested and processed.

9.    On or around June 8, 2003, GUZMAN VAZQUEZ was given a Notice and
Order of Expedited Removal (Form I-860) which stated that he was found
inadmissible to the United States under the provisions of section 212(a)(6) (C)(i)
and section 212(a)(7)(A)(I) of the Immigration and Nationality Act.

10. On or around June 8, 2003, GUZMAN VAZQUEZ was told that he was
prohibited from entering, attempting to enter, or being in the United States for a
period of 5 years from the date of departure. An Immigration Inspector verified
GUZMAN VAZQUEZ's removal from the United States via foot to Mexico at or
near San Ysidro, California via Notice to Alien Ordered Removed/Departure
Verified (Form I-296).

11. On May 28, 2019, a search was performed in Citizenship and Immigration
Services databases and no record was found to exist indicating that the subject,
GUZMAN VAZQUEZ, obtained consent to enter the United States from the
Attorney General of the United States or from the Secretary of the Department of
Homeland Security, for re-admission in the United Stated in accordance with the 6
U.S.C. §§ 202 (3) and (4) and 557.

                                 Criminal History

12. On or around May 16, 2003, GUZMAN VAZQUEZ was arrested in Moab,
Utah, for driving under the influence, a misdemeanor. GUZMAN VAZQUEZ was
convicted and sentenced to 3 0 days incarceration and a fine and turned over to
ERO.

13. On or around February 8, 2009, GUZMAN VAZQUEZ was arrested in Salt
Lake City, Utah for Issuing a Bad Check Less Than $300, a misdemeanor, and
Fraud- Insufficient Funds Check, a felony. GUZMAN VAZQUEZ was convicted
of Issuing a Bad Check Less Than $300 and was sentenced to 164 days
incarceration and a fine.

                                         3
14. On or around May 24, 2019, GUZMAN VAZQUEZ was arrested by the
Hawaii Police Department for Promoting a Dangerous Drug in the first degree.
There is no disposition for this arrest.

15. Based on the facts described above, and on my training and experience, I
submit that there is probable cause to arrest the defendant Miguel GUZMAN
VAZQUEZ, for violating Title 8, United States Code, Section 1326(a).




                                             Deo      . Mato
                                             Special Agent
                                             Homeland Security Investigations

This Criminal Complaint and Agent's Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named committed
the charged crime found to exist by the undersigned Judicial Officer at L2 lJ[m. on
July 2, 2019.

Subscribed and sworn to
before me, this 2nd day
of July 2019.



   ~
WES REBER PORTER
                               -
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF HA WAii




                                         4
